Citation Nr: 1037996	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for disability manifested by 
vertigo/dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1948 to September 1952.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision of the Boise, Idaho Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2009 the case was remanded for 
additional development.  In September 2010, the Board sought an 
advisory medical opinion from the Veterans Health Administration 
(VHA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. It is reasonably shown that the Veteran has a bilateral 
hearing loss disability that is causally related to his exposure 
to noise trauma in service.

2. It is reasonably shown that the Veteran has tinnitus and that 
such is causally related to his exposure to noise trauma in 
service.

3. A chronic disability manifested by vertigo/dizziness was not 
manifested in service and the preponderance of the evidence is 
against a finding that the Veteran's current vertigo/dizziness 
disability is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).
3.  Service connection for a disability manifested by 
vertigo/dizziness is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding bilateral hearing loss and tinnitus, inasmuch as the 
benefits sought are being granted, there is no reason to belabor 
the impact of the VCAA on these matters; any notice defect or 
duty to assist omission is harmless.   Regarding 
vertigo/dizziness, the Veteran was advised of VA's duties to 
notify and assist in the development of his claim prior to its 
initial adjudication.  A June 2006 letter explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed the Veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in 
October 2009 (with addendum opinion later that month).  The 
examination and opinion are adequate as to vertigo/dizziness, as 
the examiner considered the evidence of record and the reported 
history of the Veteran, noted pertinent history and all findings 
necessary for a proper determination in the matter, and explained 
the rationale for the opinion offered.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  Regarding hearing loss and 
tinnitus, the Board secured a VHA medical advisory opinion, which 
the Board also finds adequate (as will be discussed in greater 
detail below).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

	Bilateral hearing loss and tinnitus

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

The Veteran alleges his bilateral hearing loss and tinnitus 
resulted from noise trauma due to serving on a flight line in 
service.  His DD Form-214 reflects that he was an aviation 
electronics technician.  

On October 1948 service entrance examination the Veteran's 
whispered voice hearing was 15/15, bilaterally.  His ears were 
normal on clinical evaluation.  On August 1952 service separation 
examination the Veteran's whispered and spoken voice hearing was 
15/15, bilaterally.  His ears were normal on clinical evaluation.

A November 2005 letter from R.S., M.S. CCC-A notes that the 
Veteran had a long history of bilateral hearing loss.  He had 
moderate to severe SNHL that was worse in the high frequencies.  
It was noted that over the years his hearing loss had become 
progressively worse especially in the low and mid range 
frequencies and that the configuration of his hearing loss was 
very typical of individuals who have been exposed to a 
significant amount of noise in their lives. 

On August 2006 VA examination, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
80
80
90
LEFT
45
65
75
70
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 88 percent in the left ear.  The 
Veteran reported hearing loss and tinnitus.  The examiner noted 
that the Veteran had normal hearing at enlistment and separation 
examinations as evidenced by 15/15 whispered voice tests.  The 
Veteran stated he had a progressive decline in his hearing over 
the past 35 years.  He reported working in close proximity to 
large radial aircraft engines and anti-aircraft guns without 
hearing protection in service and that post-service he did 
civilian engineering work and had no occupational noise exposure.  
His recreational activities included fishing and hunting with ear 
protection.  He reported power tool use with ear protection.  He 
reported periodic tinnitus that began 10 years prior.  The 
diagnosis was mild sloping to severe SNHL bilaterally with good 
word recognition.  The examiner noted that there was no evidence 
of hearing loss in the military records; that the Veteran had 
worn hearing aids for 20 years and that his mother wore hearing 
aids late in life; and that hearing loss was frequently due to a 
combination of factors including recreational noise, aging, and 
familial patterns.  She opined that since there was no evidence 
of hearing loss in the Veteran's STRs, his current hearing loss 
was less likely than not related to active duty noise trauma.  
  
In an April 2007 letter J.R., M.D. opined that "[the Veteran's] 
problems are a direct result of his being exposed to severe noise 
at an early age."  He noted that damage from severe noise does 
not result in any pain or discomfort at the time of exposure, but 
manifests itself in later years.  He noted that the Veteran 
noticed hearing loss in his thirty's, was in the Navy from 1948 
to 1952, and that his post-service career did not expose him to 
severe noise. 

An October 2007 letter from audiologist R.S. notes that after 
many years of testing and recommending proper hearing aids for 
the Veteran it was his professional opinion that the Veteran's 
hearing loss was more likely than not caused by his exposure to 
military weapons firing and other military noises, such as loud 
aircraft engines, during his active service.  He noted that the 
Veteran reported no exposure to loud noises prior to, or since, 
his military service. 

On September 2009 VA examination the Veteran reported hearing 
loss and tinnitus with difficulty hearing in all situations.  The 
Veteran reported military noise exposure from being an aircraft 
mechanic and being around 20 and 40 mm cannons both without 
hearing protection.  His civilian work included design and sales 
jobs without loud noise sufficient to require hearing protection.  
He reported he had no history of recreational noise exposure.  
The examiner noted that there was no report of tinnitus at the 
time of examination.  The diagnosis was moderate to sloping 
severe SNHL in the left ear and moderate sloping to profound SNHL 
in the right ear with poor to moderate word recognition.  The 
examiner opined that the Veteran's current hearing loss was less 
likely than not caused by or a result of active duty noise 
exposure.  She noted that although the Veteran reported being 
exposed to loud noise during active duty, his records indicated 
that he passed a whispered voice test on separation from the 
Navy.  She also noted that the Veteran did not report onset of 
problems associated with hearing loss until the late 1980's.  
 
In a September 2010 response to the Board's VHA opinion request, 
J.F.W., M.D. (an ENT specialist) noted that the Veteran was 
exposed to substantial amounts of aircraft noise during his 
military service and that he developed hearing loss and tinnitus 
after service.  He noted that the Veteran's Benefit 
Administration (VBA) stated that the whispered voice test is 
inadequate for the establishment of hearing loss upon separation 
from service, as the test is neither frequency nor level specific 
and does not indicate hearing thresholds.  He opined that because 
of the substantial noise exposure in service "I would think it 
is at least as likely as not a 50% or better probability that 
[the Veteran's] bilateral hearing loss and tinnitus is related to 
his service/exposure to noise trauma therein." 

It is reasonably shown that the Veteran had exposure to noise 
trauma in service based both on his MOS as an aircraft 
electronics repairman and his credible allegation of related 
aircraft and anti-aircraft artillery noise exposure (the accounts 
of which the Board finds no reason to question).  

It is also not in dispute that the Veteran has a bilateral 
hearing loss disability by VA standards, as such is shown by VA 
audiometry (in August 2006 and September 2009).  As tinnitus is a 
disability capable of lay observation (it is essentially 
established on the basis of subjective complaints), and there is 
no reason to question the Veteran's credibility, it is reasonably 
shown that he has tinnitus.  

The remaining criterion for establishing service connection for 
the Veteran's hearing loss disability and tinnitus is whether 
there is competent evidence that such disabilities are related to 
the recognized noise trauma in service; that is a medical 
question..  

In making determinations on medical questions VA must rely on 
competent (medical) evidence.  There are conflicting medical 
opinions in the record regarding the etiology of the Veteran's 
hearing loss.  In April 2007 J.R., M.D. opined, in essence, that 
hearing loss may become manifest many years later after exposure 
to remote noise trauma.  The September 2009 VA examiner opined 
that noise induced hearing loss would have been manifest on 
separation examination and that since the Veteran's hearing loss 
became manifest at a time remote from noise trauma in service, it 
was unrelated to service.  To resolve this conflict the Board 
requested a VHA medical opinion.

The September 2010 opining VHA expert opined that because of the 
substantial noise exposure in service "I would think it is at 
least as likely as not a 50% or better probability that [the 
Veteran's] bilateral hearing loss and tinnitus is related to his 
service/exposure to noise trauma therein."  It was noted that 
the whispered voice testing used at separation is an unreliable 
measure of hearing loss.  The expert's explanation of rationale 
cites to factual evidence, supports the Veteran's contentions, 
and is contrary to the September 2009 examiner's rationale that 
"noise induced hearing loss would have manifested itself at 
separation," an assertion unsupported by citation to medical or 
factual evidence.  The Board finds no reason to question the 
rationale-supported opinion of the VHA expert (a medical doctor).  
The Board finds the opinion to be more probative than the August 
2006 and September 2009 VA examiner's (audiologist, defined as a 
person skilled in audiology, including diagnostic testing and 
rehabilitation of those whose impaired hearing cannot be improved 
by medication or surgical therapy.  See Dorland's Illustrated 
Medical Dictionary, 31st Ed. (2007) at 180) opinions as a medical 
doctor (ENT specialist) presumably has more knowledge, skill, 
experience, and regarding the etiology of diseases of the ear, 
and finds the VHA opinion to be persuasive.  

Accordingly, the factual and legal requirements for establishing 
service connection for bilateral hearing loss disability and 
tinnitus are met.  Service connection for bilateral hearing loss 
and tinnitus is warranted.   

	Vertigo/dizziness

The Veteran alleges that his military noise exposure resulted in 
"severe bouts of vertigo and dizziness."

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to vertigo/dizziness. 

On October 2009 VA examination the Veteran reported that since 
1999 he has experienced vertigo, which was present approximately 
every month or so, when he would stand up or move around.  He 
would become dizzy and need to sit or kneel down; then the spell 
would pass.  The dizziness was not associated with any head 
position or change in head position.  The diagnosis was 
orthostasis with near syncope.  The examiner opined that the 
Veteran's symptoms were not due to any ear disease.  

An October 2009 addendum to October 2009 VA examination notes 
that the Veteran's STRs were reviewed and that the pertinent 
evidence included an "absence of symptoms."  The examiner 
opined that the Veteran dizziness was not caused by or a result 
of military service.  He added that the Veteran's dizziness had 
nothing to do with any ear condition and that it appeared to be 
orthostasis, which was likely caused by a combination of 
situational dehydration, age, and being on Beta-blocker 
medication, as the Veteran's symptoms occurred when he stood up 
too quickly.  

The evidence of record demonstrates that the Veteran has a 
disability manifested by vertigo/dizziness, as orthostasis with 
near syncope was diagnosed on VA examination.  However, his 
active duty STRs are silent for complaints, findings, treatment, 
or diagnosis relating to vertigo/dizziness, and he has stated 
that the onset of his vertigo/dizziness was in 1999, many years 
postservice.  Consequently, service connection for a 
vertigo/dizziness disability on the basis that such became 
manifest in service and persisted is not warranted.  Accordingly, 
what the Veteran needs to establish service connection for his 
vertigo/dizziness is competent evidence that relates such 
disability to his service.

The only competent evidence of record in the matter of a nexus 
between the Veteran's current vertigo/dizziness disability and 
his service, the opinion of the October 2009 VA examiner, is in 
essence to the effect that the disability is unrelated to 
military service.  For rationale the examiner noted that the 
dizziness had nothing to do with an ear condition (as it appeared 
to be orthostasis-based) and likely caused by a combination of 
situational dehydration, age, and being on Beta-blocker 
medication ( because the symptoms occurred when he would stand up 
too quickly).  As the opinion is by a medical professional 
competent to provide it, and explains the underlying rationale 
(citing to supporting factual data), it is probative evidence in 
this matter.  As there is no competent evidence to the contrary, 
it is persuasive.  

While the Veteran is competent to provide lay evidence as to his 
observation that he has symptoms of dizziness, he is not 
competent to establish by his own statements that a disability 
manifested by such symptoms is related to a remote event in 
service, as that is a medical question that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr 
v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a disability manifested by 
vertigo/dizziness is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


